Citation Nr: 0118918	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-01 927	)	DATE
	)
	)


THE ISSUE

Whether a March 1984 decision of the Board of Veterans' 
Affairs (Board), which denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE) of a Board decision.  



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The moving party had active service from March 1944 to 
December 1945.  

On March 5, 1984, the Board denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  In September 2000, a Motion for 
Reconsideration of the March 1984 Board decision was received 
from the moving party's representative.  In January 2001, the 
Board denied the Motion for Reconsideration and the moving 
party was so notified.  In February 2001, a request for 
revision on the grounds of clear and unmistakable error (CUE) 
was received from the moving party's representative.  

In March 2001, the Board sent a letter to the moving party 
and his representative notifying them that their request to 
review a prior Board decision on the grounds of CUE had been 
received.  The moving party and his representative were 
informed that they had 30 days to file a response or to 
request to review the claims file prior to filing a further 
response.  They were also provided a copy of the Board's 
Rules of Practice governing review of Board decisions on the 
basis of CUE.  No further communication was received from the 
moving party or his representative.  

This matter is before the Board as an original action on the 
motion by the moving party in which he alleges CUE in a March 
1984 Board decision that denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  


FINDING OF FACT

The March 5, 1984 Board decision which denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability was reasonably supported by the evidence then 
of record and prevailing legal authority; the Board decision 
was not undebatably erroneous.  


CONCLUSIONS OF LAW

1.  A final decision was entered by the Board on March 5, 
1984 denying entitlement to a total rating for compensation 
purposes based on individual unemployability.  38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 
20.1401, 20.1402(a) (2000).  

2.  There was no clear and unmistakable error in the March 5, 
1984 Board decision that denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 
C.F.R. § 20.1403 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  As referenced above, and as set forth in 38 C.F.R. 
§§ 20.1400, 20.1401(a), a final Board decision is a condition 
precedent to review for CUE under 38 U.S.C.A. § 7111.  A 
final decision is defined by regulation as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401(a).  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
as it existed when that decision was made.  38 C.F.R. 
§ 20.1403(b) (2000); see Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  The March 5, 1984 Board decision is a final 
decision and appealable under the provisions above.  

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a), decisions 
of the Board are final.  The Board recognizes that final 
Board decisions may be vitiated in cases of grave procedural 
error.  Hayre at 1334 (where there is a breach of the duty to 
assist in which VA fails to obtain pertinent service medical 
records specifically requested by the claimant and fails to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal); see 
also Tabalazon v. Brown, 8 Vet. App. 359, 361 (1995).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  CUE is a very specific and rare kind of 
error.  38 C.F.R. § 20.1403(a).  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time, were incorrectly applied.  Id.; see also Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 
Vet.App. 310 (1992).  

The regulations also provide that a motion for CUE must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure of the Secretary of Veterans 
Affairs to fulfill his duty-to-assist obligation, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement.  38 C.F.R. 
§ 20.1404(d); see also Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  
Motions that fail to comply with the requirements set forth 
in this paragraph shall be denied.  See 38 C.F.R. 
§ 20.1404(b).  

The record reflects that the Board, by its decision of March 
5, 1984, denied entitlement to a total rating for 
compensation purposes based on individual unemployability.  
Based on its review of the evidence, the Board entered the 
following pertinent findings of fact:  

1.  The veteran's service-connected 
nervous disorder is manifested by 
insomnia, suicidal ideation, severe 
depression and anxiety, memory problems, 
crying spells, and an inability to 
tolerate frustration.  

2.  The veteran has 10 years of formal 
education and occupational experience as 
a laborer and woodworker; he last worked 
in January 1974.  

3.  The veteran's service-connected 
disorders are not of such severity as to 
preclude the securing and following of 
substantially gainful employment.  

Based upon these findings of fact, the Board, in part, 
reached the following pertinent conclusion of law:  

2.  The veteran is not unemployable due 
to his service-connected disabilities.  
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.16).

Received by the Board in February 2001 was the moving party's 
motion wherein he sought review of the Board's March 5, 1984 
decision on the basis of CUE for the purpose of establishing 
entitlement to a total disability evaluation based on 
individual unemployability.  In that document, the moving 
party's representative assigned error, in effect, on the 
basis that the Board failed to weigh the evidence in favor of 
the veteran.  

Specifically, it is asserted that four reports of record at 
the time of the March 1984 Board decision suggested or 
otherwise showed that the veteran was unemployable due to his 
service-connected disabilities.  The moving party asserts 
that the clinical findings on VA examinations in October 1980 
and March 1982 supported the conclusion that the veteran was 
unemployable because of his service-connected psychiatric 
disability alone.  Similarly, a letter from VA Vocational 
Rehabilitation dated in February 1983, and a letter from the 
Commonwealth of Massachusetts Division of Employment, dated 
in September 1973, indicated that the veteran was incapable 
of pursuing a vocational goal, and that he was unable to 
obtain employment due to his service-connected disabilities.  

Simply to claim CUE on the basis that previous adjudicators 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 Vet. 
App. 310, 313- 14 (1992) (en banc).  

Furthermore, contrary to the moving party representative's 
assertions, none of the above reports asserted that the 
veteran was unable to obtain or retain any type of gainful 
employment due to his service-connected disabilities alone.  
No opinion as to the moving party's ability to work was 
offered on the October 1980 VA examination report.  On the 
March 1982 VA report, the examiner stated that considering 
the patient's age (65 years) and his symptoms, "it [was] 
hard to believe [he would be] able to obtain or retain any 
type of gainful employment."  It is clear that the examiner 
considered the moving party's age as a factor as to his 
employability or lack thereof.  However, age can not be 
considered in determining unemployability.  38 C.F.R. 
§ 3.341(a).  

As to the two remaining letters, both indicated that the 
moving party was unemployable because of service and 
nonservice-connected disabilities.  Other evidence of record 
included letters from two private physicians that stated the 
moving party was unemployable because of multiple nonservice-
connected disabilities.  

The allegations advanced reflect but a simple disagreement as 
to how the facts before the Board in March 1984 were weighed 
or interpreted, there being no contention that either the 
correct facts, as they were known at the time, were not 
before the Board or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  The 
conflict over the interpretation of the facts presented is 
insufficient to rise to the level of CUE, as it is noted that 
the error must be of such significance as to be undebatable.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

Based on the foregoing, it is concluded that the Board's 
decision of March 5, 1984, denying entitlement to a total 
rating for compensation purposes based on individual 
unemployability, was consistent with the evidence then on 
file and in conformity with all governing legal authority 
then in effect.  As such decision was without CUE of fact or 
law, denial of the motion is in order.  


ORDER

The motion for revision or reversal of the Board's decision 
of March 5, 1984, which denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability, is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



